DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on October 15, 2020. Claim 1 is amended; claim 18 is canceled. The changes are sufficient to dissolve the outstanding 112(a) and (b) rejections.
The applicant contends that the cited prior art does not address the new material reciting a transport path length such that one or more substrates can be arranged on either side of the second container. As shown by Figure 1, Paranjpe’s transfer path cannot accommodate any substrates within the span between the entry or exit to either second container (120) (p. 20).
In response, the examiner acknowledges that the embodiment of Paranjpe which has been previously relied upon, Figure 1, does not teach the new material. However, the reference contemplates an alternative configuration which the examiner believes to be germane. Figure 6 delineates a transfer path comprising at least four stations (i thru i+3) for arranging a substrate. Thus, station i+1 (or i+2) may be taken as the site of the “second container,” whereby one or more substrates may be situated between the second container and the entrance at station i, and one or more substrates may be situated between the second container and the exit at stations i+2 and i+3. It should also be noted that stations i, i+2, and i+3 do not have to execute substrate deposition and can, instead, be directed exclusively toward the objective of substrate transfer, like the applicant’s system – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “unit” and “mechanism,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “push-pull mechanism” of claims 1 and 14;
The “walking beam mechanism” of claim 1;
The “feeding screw drive mechanism” of claim 1;
The “substrate loading mechanism” of claim 1;
The “substrate unloading mechanism” of claim 1;
The “source gas feeding unit” of claim 5;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “push-pull mechanism” is interpreted as a substrate transport stage (24) in accordance with paragraph [0060] of the pre-grant publication.
The “walking beam mechanism” is being interpreted as a stationary beam (25) and a walking beam (26) in accordance with paragraph [0061].
The “feeding screw drive mechanism” is being interpreted as a feeding screw (27) and a nut in accordance with paragraph [0063].
The “substrate loading mechanism” is being interpreted as a feeding screw in accordance with paragraph [0064].
The “substrate unloading mechanism” is being interpreted as a feeding screw in accordance with paragraph [0064].
The “source gas feeding unit” is being interpreted as a gas feeding nozzle and a plurality of gas feeding tubes in accordance with paragraph [0073].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe et al., US 2011/0290175, in view of Akechi, US 2008/0044258.
Claims 1, 17: Paranjpe discloses a semiconductor manufacturing apparatus, comprising (Fig. 6): 
A first container (106) provided with an entrance and an exit for a plurality of substrates [0035];
A substrate loading chamber (102) connected to the entrance (Fig. 1);
Wherein a first gate valve is provided between the loading chamber and first container [0035];
A substrate unloading chamber (112) connected to the exit;
Wherein a second gate valve is provided between the first container and unloading chamber [0036];
A second container (108i+1) disposed within the first container (106) [0068];
A heater (122i+1), configured to heat the substrates housed within the second container [0038];
Wherein substrates are disposed along the transfer path between the entrance and second container, as well as between the second container and exit.
Lastly, Paranjpe’s loading (102) and unloading (112) chambers each comprise a “robotic transport mechanism,” but the reference does not specify if these mechanisms take the form of the claimed feeding screw, i.e., “substrate loading mechanism.” In supplementation, Akechi avails a feed screw shaft (102) extending through a nut to enable the linear movement of the substrate through the processing system ([0070], Fig. 7). Given Akechi’s demonstration that this mechanism is effective for substrate translation within the context of an in-line system, it would have been obvious to integrate a feeding screw drive within the loading and unloading chambers to achieve the predictable result of substrate conveyance. 
Further, as Akechi’s transfer mechanism also reads upon the claimed “feeding screw drive,” it would have been obvious to use the mechanism to transport substrates through the first container, as well, for the same reasons elaborated above.
Claim 2: The claimed “predetermined temperature” can be taken as whatever temperature Paranjpe’s substrates manifest at the exit location. 
Claim 3: The manipulation of the heater is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 4: The claimed “predetermined temperature” can be taken as whatever temperature Paranjpe’s substrates manifest at the second container.
Claim 5: Paranjpe’s second container includes a gas feeding nozzle (300) and plural gas feeding tubes, i.e., the “source gas feeding unit” [0035].
Claims 6-7: The atmosphere within Paranjpe’s first container can simply be considered a “protective gas atmosphere.”
Claim 14: Paranjpe provides a substrate transport stage (114) which slides through the first container [0057].
13 is rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe in view of Akechi, and in further view of Gohla et al., US 4,782,785.
Paranjpe’s heater does not “surround” the second container. Gohla, though, describes a running-length semiconductor manufacturing apparatus of analogous structure, whereby the heater (10) is configured to surround the linear reaction chamber (2, 29-33; Fig. 5). The heater is further sectioned to provide granular control over the heating profile (5, 41-53). It would have been obvious to integrate an enveloping heater within Paranjpe’s apparatus to yield the predictable result of precision temperature regulation.    
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe in view of Akechi, and in further view of Davies et al., US 4,313,783.
Paranjpe does not employ a walking beam mechanism, although this device is known in the art. Davies, for instance, describes an in-line system availing walking beam mechanism (13) comprising three beams which may be alternatively stationary or movable, the beams moving in an elliptical trajectory to convey substrates through the system (3, 31-57). It would have been obvious to employ a walking beam mechanism to achieve the predictable result of wafer transport. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716